Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 01/27/2020.  Claims 1-20 are presented for examination and claims 1-3, 10, 14-18 and 20 are rejected for the reasons indicated herein below.     




Claim Objections
2.	Claims 2, 15 and 17 are objected to because of the following informalities: 

Claim 2, line 2 recites “a reference node” it should be changed to “a ground node” or “a second node” so that its different from the reference node cited in claim 1. Appropriate correction is required.

Claim 2, line 3 recites “a controller” it should be changed to “a second controller” or “a controller circuit” so that its different from the controller cited in claim 1. Appropriate correction is required.

Claim 15, line 1 recites “a rectifier” it should be changed to “a second rectifier” or “a rectifier circuit” so that its different from the rectifier cited in claim 1. Appropriate correction is required.

Claim 17, line 1 recites “the first converter circuit” it should be changed to “the 



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bortolus et al. (U.S. Pub. No. 2012/0081058 A1).

Regarding claim 1, Bortolus et al. (e.g. see Figs. 1-5) discloses “A power conversion system (e.g. see Fig. 1), comprising: AC nodes (e.g. Fig. 1, see the input to rectifier 110a, and the output of inverter 110b); first and second DC nodes (e.g. Fig. 1, see first and second DC nodes inside 150); a converter circuit configured to convert AC power to DC power or to convert DC power to AC power (e.g. Fig. 1, see 110a, 150 and 110b), the converter circuit including switching devices (S1-S12) respectively configured to selectively couple one of the AC nodes with a respective one of the first and second DC nodes (inside 150) according to a respective switching control signal (142a and 142b); a controller (140) configured to generate the switching control signals (e.g. Fig. 1, see 142a and 142b); driver circuits (e.g. Figs. 1-4, see 290) coupled to provide driver signals to control terminals of the switching devices (S1-S12) according to the switching control signal (142a and 142b); and power supplies individually coupled to a respective one or group of the driver circuits (e.g. Figs. 1-4, see 250 and 290, also see para. 0027), the individual power supplies (e.g. Figs. 3-4, see 250) including: a transformer having a primary winding coupled to an input voltage, and a secondary winding (e.g. Fig. 4, see 240); a reference node coupled to a first terminal of the secondary winding (e.g. Fig. 4, see the bottom node/ terminal of the secondary winding); a power supply output node coupled to a supply input of an associated one of the driver circuits (e.g. Fig. 4, see the top terminal/node of 268 going to the positive terminal of 290); a rectifier (266), including a first terminal (anode of 266) coupled to a second terminal (top terminal) of the secondary winding, and a second terminal (cathode of 266) coupled to the 

Regarding claim 15, Bortolus et al. (e.g. see Figs. 1-5) discloses “wherein the converter circuit is a rectifier configured to convert AC power to DC power (e.g. Fig. 1, see 110a)”.

Regarding claim 16, Bortolus et al. (e.g. see Figs. 1-5) discloses “further comprising: an inverter (e.g. Fig. 1, see 110b)”.configured to convert the DC power to AC power to drive a load (120), the inverter including inverter switching devices (S7-S12) respectively configured to selectively couple one of the AC nodes (output of 110b) with a respective one of the first and second DC nodes (inside of 150) according to a respective inverter switching control signal (142b) from the controller (140); a second set of driver circuits (e.g. Figs. 1-4, see 290) coupled to provide driver signals to control terminals of the inverter switching devices (S7-S12) according to the inverter switching control signal (142b); and a second set of power supplies (e.g. Figs. 1-4, see 250) individually coupled to a respective one or group of the second set of driver circuits (e.g. Figs. 1-4, see 290), the individual power supplies (e.g. Figs. 1-4, see 250) of the second set of power supplies including: a transformer having a primary winding coupled to an input voltage, and a secondary winding (e.g. Fig. 4, see 240); a reference node coupled to a first terminal of the secondary winding (e.g. Fig. 4, see the bottom node/ terminal of the secondary winding); a power supply output node coupled to a supply input of an associated one of the driver circuits (e.g. Fig. 4, see the top terminal/node of 268 going to the positive terminal of 290); a rectifier, including a first terminal coupled to a second terminal of the secondary winding, and a second terminal coupled to the power supply output node (e.g. Fig. 4, see 266 an its connections); and a clamp circuit (264), including a first terminal directly coupled to the first terminal of the rectifier (266), and a second terminal directly coupled to the reference node (bottom node/terminal of the secondary winding) to limit a secondary voltage across the secondary winding”.

Regarding claim 17, Bortolus et al. (e.g. see Figs. 1-5) discloses “wherein the first converter circuit is an inverter configured to convert DC power to AC power to drive a load (e.g. Fig. 1, see 110b and 120)”.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bortolus et al. (U.S. Pub. No. 2012/0081058 A1) in view of Cuadra et al. (U.S. Pub. No. 2008/0298094 A1).

Regarding claim 2, Bortolus et al. (e.g. see Figs. 1-5) discloses “wherein the clamp circuit (Bortolus et al., Figs. 1-5, see 264) is configured to suppress high frequency components of the secondary voltage above the switching frequency and does not suppress components of the secondary voltage at or below the switching frequency (Bortolus et al., see para. 0005-0008 and para. 0026-0028)”. Bortolus et al. does not appear to explicitly disclose “wherein the individual power supplies include: a switch coupled between the primary winding and a reference node; and a controller, including an output coupled to the switch and configured to operate the switch at a switching frequency”. However, Cuadra et al. shows “wherein the individual power supplies include: a switch coupled between the primary winding and a reference node (Cuadra et al., e.g. Fig. 1, see 120 and 114); and a controller, including an output coupled to the switch and configured to operate the switch at a switching frequency (Cuadra et al., e.g. Fig. 1, see 195 and 120)”. Having the individual power supplies of Bortolus et al. include a switch coupled between the primary winding and a reference node and a controller to control the switch as taught by Cuadra et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the individual power supplies of Bortolus et al. include a switch coupled between the primary winding and a reference node and a controller to control the switch as taught by Cuadra et al. for the purpose of enhancing the power efficiency and controlling current going through the transformer.
Regarding claim 3, Bortolus et al. (e.g. see Figs. 1-5) discloses “wherein: the clamp circuit (e.g. Figs. 1-5, see 264) is configured to suppress high frequency components of the secondary voltage at 1 MHz or more and 100 MHz or less (Bortolus et al., see para. 0005-0008 and para. 0026-0028)”.

Regarding claim 18, Bortolus et al. (e.g. see Figs. 1-5) discloses a power conversion system having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the individual power supplies include: a second power supply output node coupled to a second supply input of the associated one of the driver circuits; a second rectifier, including a first terminal coupled to a third terminal of the secondary winding, and a second terminal coupled to the second power supply output node; and a second clamp circuit, including a first terminal directly coupled to the first terminal of the second rectifier, and a second terminal directly coupled to the reference node to limit a second secondary voltage across the secondary winding”. However, Cuadra et al. shows “wherein the individual power supplies include: a second power supply output node coupled to a second supply input of the associated one of the driver circuits (Cuadra et al., e.g. Fig. 1, see anode of 140); a second rectifier, including a first terminal coupled to a third terminal of the secondary winding, and a second terminal coupled to the second power supply output node (Cuadra et al., e.g. Fig. 1, see 140 and its connections); and a second clamp circuit, including a first terminal directly coupled to the first terminal of the second rectifier, and a second terminal directly coupled to the reference node to limit a second secondary voltage across the secondary winding (Cuadra et al., e.g. Fig. 1, see 140, 130 and 118 and their connections, also see Bortolus et al., Figs. 1-5, see 264)”. Having the individual power supplies of Bortolus et al. include a second power supply output node, a second rectifier, and a second clamp circuit as taught by Cuadra et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the individual power supplies of Bortolus et al. include a second power supply output node, a second rectifier, and a second clamp circuit as taught by Cuadra et al. for the purpose of enhancing the power efficiency and having a more accurate control signal. Also for the purpose of making the circuit more widely usable.


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bortolus et al. (U.S. Pub. No. 2012/0081058 A1) in view of Herbert (U.S. Pat. No. 6,016,095).

Regarding claim 14, Bortolus et al. (e.g. see Figs. 1-5) discloses a power conversion system having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising a ferrite bead, including a first terminal directly coupled to the second terminal of the secondary winding, and a second terminal directly coupled to the first terminal of the rectifier”. However, Herbert shows “further comprising a ferrite bead, including a first terminal directly coupled to the second terminal of the secondary winding, and a second terminal directly coupled to the first terminal of the rectifier (Herbert, e.g. Fig. 1, see 5, 7, the secondary winding of the transformer and their connections, also see cols. 1-2)”. Having a ferrite bead, including a first terminal directly coupled to the second terminal of the secondary winding of Bortolus et al, and a second terminal directly coupled to the first terminal of the rectifier as taught by Herbert would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ferrite bead, including a first terminal directly coupled to the second terminal of the secondary winding of Bortolus et al, and a second terminal directly coupled to the first terminal of the rectifier as taught by Herbert for the purpose of enhancing the power efficiency and “controlling oscillations and EMI” (Herberts col. 2, line 56). Also for the purpose of making the circuit more widely usable.



Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bortolus et al. (U.S. Pub. No. 2012/0081058 A1) in view of Cuadra et al. (U.S. Pub. No. 2008/0298094 A1), further in view of Herbert (U.S. Pat. No. 6,016,095).

Regarding claim 10, the combination of Bortolus et al. (e.g. see Figs. 1-5) and Cuadra et al. (e.g. Fig. 1) discloses a power conversion system having all the claimed subject matter as discussed in the rejection to claim 2, except for “further comprising a ferrite bead, including a first terminal directly coupled to the second terminal of the secondary winding, and a second terminal directly coupled to the first terminal of the rectifier”. However, Herbert shows “further comprising a ferrite bead, including a first terminal directly coupled to the second terminal of the secondary winding, and a second terminal directly coupled to the first terminal of the rectifier (Herbert, e.g. Fig. 1, see 5, 7, the secondary winding of the transformer and their connections, also see cols. 1-2)”. Having a ferrite bead, including a first terminal directly coupled to the second terminal of the secondary winding of Bortolus et al, and a second terminal directly coupled to the first terminal of the rectifier as taught by Herbert would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ferrite bead, including a first terminal directly coupled to the second terminal of the secondary winding of Bortolus et al, and a second terminal directly coupled to the first terminal of the rectifier as taught by Herbert for the purpose of enhancing the power efficiency and “controlling oscillations and EMI” (Herberts col. 2, line 56). Also for the purpose of making the circuit more widely usable.

Regarding claim 20, the combination of Bortolus et al. (e.g. see Figs. 1-5) and Cuadra et al. (e.g. Fig. 1) discloses a power conversion system having all the claimed subject matter as discussed in the rejection to claim 2, except for “further comprising a ferrite bead, including a first terminal directly coupled to the third terminal of the secondary winding, and a second terminal directly coupled to the first terminal of the second rectifier”. However, Herbert shows “further comprising a ferrite bead, including a first terminal directly coupled to the third terminal of the secondary winding, and a second terminal directly coupled to the first terminal of the second rectifier (Herbert, e.g. Fig. 1, see 3, 9, the secondary winding of the transformer and their connections, also see cols. 1-2)”. Having a ferrite bead, including a first terminal directly coupled to the third terminal of the secondary winding of Bortolus et al, and Cuadra et al., and a second terminal directly coupled to the first terminal of the second rectifier as taught by Herbert would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ferrite bead, including a first terminal directly coupled to the second terminal of the secondary winding of Bortolus et al, and Cuadra et al., and a second terminal directly coupled to the first terminal of the rectifier as taught by Herbert for the purpose of enhancing the power efficiency and “controlling oscillations and EMI” (Herberts col. 2, line 56). Also for the purpose of making the circuit more widely usable.





Allowable Subject Matter
5.	Claims 4-9, 11-13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 4-7, none of prior art of record take alone or in combination shows “wherein the clamp circuit includes: a transient voltage suppressor (TVS), including a first terminal directly coupled to the first terminal of the rectifier, and a second terminal directly coupled to a first internal node; a resistor, including a first terminal directly coupled to the first internal node, and a second terminal directly coupled to the reference node; and a capacitor, including a first terminal directly coupled to the first internal node, and a second terminal directly coupled to the reference node”. As recited in claims 4-7.

Regarding claims 8-9, none of prior art of record take alone or in combination shows “wherein the clamp circuit includes: a transient voltage suppressor (TVS), including a first terminal directly coupled to the first terminal of the rectifier, and a second terminal directly coupled to a first internal node; a resistor, including a first terminal directly coupled to the first internal node, and a second terminal directly coupled to the reference node; and a capacitor, including a first terminal directly coupled to the first internal node, and a second terminal directly coupled to the reference node”. As recited in claims 8-9.

Regarding claims 11-13, none of prior art of record take alone or in combination shows “wherein the clamp circuit includes: a transient voltage suppressor (TVS), including a first terminal directly coupled to the first terminal of the rectifier, and a second terminal directly coupled to a first internal node; a resistor, including a first terminal directly coupled to the first internal node, and a second terminal directly coupled to the reference node; and a capacitor, including a first terminal directly coupled to the first internal node, and a second terminal directly coupled to the reference node”. As recited in claims 11-13.

Regarding claim 19, none of prior art of record take alone or in combination shows “wherein the second clamp circuit includes: a second transient voltage suppressor, including a first terminal directly coupled to the first terminal of the second rectifier, and a second terminal directly coupled to a second internal node; a second resistor, including a first terminal directly coupled to the second internal node, and a second terminal directly coupled to the reference node; and a second capacitor, including a first terminal directly coupled to the second internal node, and a second terminal directly coupled to the reference node”. As recited in claim 19.






Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839